DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 28 September 2022, the following changes have been made: amendments to claims 1, 2, 6, 9, 12, 13, 17, 20, 23, 24, 28 and 31.
Claims 1-33 are currently pending and have been examined.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, Application No. 63/166,427 and Application No. 63/166,416 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 1, 7-9, 12, 18-20, 23, and 29-31 are not entitled to the benefit of the prior application. For claims 1, 12, and 23 the prior-filed application does not disclose “and the remaining calories quantity is less than or equal to zero”, “but limits an increase amount of the increase intake goal to less than or equal to the smaller of the remaining calories quantity”, and “a difference between the optimum intake value minus the intake value of the one of the categories.” For claims 7, 18, and 29 the prior-filed application does not disclose “automatically present an increase intake goal for each of the food categories whose intake value is less than an optimum intake value for that food category.” For claims 8, 19, and 30 the prior-filed application does not disclose “decrease goal for each of the food categories whose intake value is greater than an optimum intake value for that food category.” For claims 9, 20, and 31 the prior-filed application does not disclose “automatically present a replace goal that combines an intake increase in the first of the food categories with a matching intake decrease in a second of the food categories whose intake value is greater than an optimum intake value for the second of the food categories.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-11), an article of manufacture (claims 12-22), and process (claims 23-33), which recite steps of at least one computing device including a processor and a non-transitory computer-readable medium coupled with the processor and storing a personal health platform having a user interface, wherein when executed by the processor the personal health platform is operable to: generate a graphical user interface on the device that provides a series of digital prompts guiding a user to input personal characteristics of the user, the personal characteristics including an intake value for a plurality of food categories; store a user profile for the user on the non-transitory computer-readable medium of the device, the user profile including a remaining calories quantity derived from a difference between a sum of the intake values for each of the food categories and a predetermined optimum total caloric intake value for the user; and, upon selection by the user of one of the food categories as a subject for an increase intake goal: generate and display a digital replace goal on the device if the intake value of the one of the categories exceeds an optimum intake value for the one of the categories or the remaining calories quantity is less than or equal to zero; and generate and store the increase intake goal on the non-transitory computer-readable medium of the device if the intake value of the one of the categories is less than the optimum intake value for the one of the categories and the remaining calories quantity is less than or equal to zero, wherein an increase amount of the increase intake goal is limited to less than or equal to the smaller of the remaining calories quantity and a difference between the optimum intake value minus the intake value of the one of the categories. 

Step 2A Prong 1
These steps of creating a personalized health system to promote healthy choices to one or more users, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity and mathematical relationships & calculations but for recitation of generic computer components but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the italicized portions from managing personal behavior of the user in promoting healthy intake goal and reciting mathematical relationships & calculations through determination of calculating remaining calories quantity, preventing creation of an increase intake goal, and generating the increase intake goal. This could be analogized to manual file keeping operations. If a claim limitation, under its broadest reasonable interpretation, covers performance as mathematical formulas or equations and mathematical calculations but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” and “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-11, 13-22, and 24-33 reciting particular aspects of creating a personalized health system to promote healthy choices to one or more users including utilizing personal characteristics, calculating a nutritional score, determining a completion percentage, defining compliance, presenting a replace intake goal, presenting an increase intake goal, present a decrease goal, present a replace goal that combines two intakes, listing all food categories, and selecting one of the food categories are methods of organizing human activity and mathematical relationships & calculations but for the recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of at least one computing device including a processor and a non-transitory computer-readable medium coupled with the processor and storing a personal health platform having a user interface, wherein when executed by the processor the personal health platform is operable to amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification pg. 1 to 97, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of store a user profile for the user on the non-transitory computer-readable medium of the device; generate and store the increase intake goal on the non-transitory computer-readable medium of the device if the intake value of the one of the categories is less than the optimum intake value for the one of the categories and the remaining calories quantity is less than or equal to zero amounts to insignificant application, see MPEP 2106.05(g)).
generally link the abstract idea to a particular technological environment or field of use (such as generate a graphical user interface on the device that provides a series of digital prompts guiding a user to input personal characteristics of the user, see MPEP 2106.05(h))

Dependent claims 2-11, 13-22, and 24-33 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 3-5, 10-11, 14-16, 21-22, 25-27, and 32-33  additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 6-9, 13, 17-20, 24, and 28-31 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as determine a remaining calories quantity based on a difference between a sum of the intake values for each of the food categories and a predetermined optimum total caloric intake value for the user, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); store a user profile for the user on the non-transitory computer-readable medium of the device; generate and store the increase intake goal on the non-transitory computer-readable medium of the device if the intake value of the one of the categories is less than the optimum intake value for the one of the categories and the remaining calories quantity is less than or equal to zero, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6-12, 17-23, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US20150194071A1) in view of Herron et al. (US20150025809A1).
Regarding claim 1, Bennett discloses at least one computing device including a processor and a non-transitory computer- readable medium coupled with the processor and storing a personal health platform having a user interface, wherein when executed by the processor ([0016] “Another aspect relates to a non-transitory computer readable medium storing computer-executable instructions that, when executed by at least one computer processor, causes a computer system to perform a method…”)
the personal health platform is operable to: generate a graphical user interface on the device that provides a series of digital prompts guiding a user to input personal characteristics of the user ([0109] “The first data port is configured to receive the second input data in response to a prompt provided to the user to identify one or more foods consumed at the one or more locations.” [0308] “Referring back to FIG. 7, the processor 105 receives a log call, indicating that the user wishes to enter a consumed food to the user interface (step 622)…… When the user begins typing in the consumed food in the field, auto-fill entries appear on the display, and the user may select from one of the auto-fill entries.”)
the personal characteristics including an intake value for a plurality of food categories ([0308] “The user inventory is a list of foods that the user has previously logged and may be stored on consumed foods database 106B in FIG. 1B. An example of a user inventory is shown in FIG. 17.” Also, see Fig, 17)
store a user profile for the user on the non-transitory computer-readable medium of the device ([0104] “The system includes a processing system including one or more computer processors, at least one non-transitory computer readable medium storing one or more electronic databases, and one or more communications port. The processing system is configured to receive data representative of one or more meals consumed by the person, each meal including a specified portion of one or more foods and determine a target nutritional profile associated with the person, the target nutritional profile including target levels for first and second nutrients.”)


Bennett does not explicitly disclose however Herron teaches the user profile including a remaining calories quantity derived from a difference between a sum of the intake values for each of the food categories and a predetermined optimum total caloric intake value for the user ([0024] “The process 100 includes the steps of selecting at least one favored food 102, determining a target caloric intake for a period 104, determining an amount of calories desired for a caloric up-adjustment 106….” [0021] “A caloric deficit, as used herein, is a difference between the target caloric intake and the actual caloric intake, if one exists. If a caloric deficit exists a person has not consumed as many calories as the regimen permits.”)
and, upon selection by the user of one of the food categories as a subject for an increase intake goal: generate and display a digital replace goal on the device if the intake value of the one of the categories exceeds an optimum intake value for the one of the categories or the remaining calories quantity is less than or equal to zero ([0058] “Alternately, a recommendation may be made where the calories are simply cut back to a point where the maximum level of the restricted nutrient, (or other ingredient or additive) is not exceeded. For example, if the person is on a restricted sodium diet but only has Buffalo wings as a favored food, a recommendation that could support three wings for a person not on a sodium restricted diet may be reduced to two wings for someone who is on a sodium restricted diet. This may occur if consuming three would cause the person to exceed their sodium intake for an allotment of time such as a day while consuming two would not.” [0050] “A recommendation of two beers and three wings may be presented.”)
and generate and store the increase intake goal on the non-transitory computer-readable medium of the device ([0073] “Furthermore, parts of the system can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system……For example, the data may be stored in a database at a remote location from the person seeking a recommendation…..”)
if the intake value of the one of the categories is less than the optimum intake value for the one of the categories ([0056] “It can be seen that food item 1 has 110 calories, but no fat. Food item 7 has 200 calories, and 12 grams of fat.” [0057] “If the person has a fat intake shortfall, the method may recommend food item 7 over food item 1 to reduce or eliminate the fat intake shortfall.”)
and the remaining calories quantity is less than or equal to zero ([0500] “In another example, the person has an average TDEE of 2600 and a target offset of −500 (a 500 calorie deficit)…”)
wherein an increase amount of the increase intake goal is limited to less than or equal to the smaller of the remaining calories quantity ([0029] “For example, if brownies and chocolate milk are selected, and the chocolate milk has 150 calories, then the recommendation would be a combination of two servings of chocolate milk having a total caloric impact of 300 calories, together with one serving of a brownie having a total caloric impact of 200 calories, for a total caloric impact of 500 calories.”)


Note: the amount of increase of calorie intake of 150 for another serving of chocolate milk is less than the 200 calories of a brownie.
and a difference between the optimum intake value minus the intake value of the one of the categories ([0016] “In an exemplary embodiment one may first determine a person's starting body fat percentage and a desired body fat percentage, where the difference represents an amount of body fat to be lost.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bennett’s techniques for performing nutritional analysis and recommendations with Herron’s techniques for regulating caloric intake. The motivation for the combination of Bennett and Herron is to track and score various activities to make a recommendation including food to be consumed to reduce the shortfall (See Herron, Abstract).
Regarding claim 6, Bennett does not explicitly disclose however Herron teaches wherein the digital goal combines an intake increase in the one of the food categories with a matching intake decrease in a second of the food categories whose intake value is greater than an optimum intake value for the second of the food categories ([0057] “If the person has a fat intake shortfall, the method may recommend food item 7 over food item 1 to reduce or eliminate the fat intake shortfall. This can be determined by calculating a projected amount of the nutrient that will be consumed if the food in the food recommendation is consumed. The actual intake up to that point together with the projected intake would be compared to the target intake for the nutrient.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bennett’s techniques for performing nutritional analysis and recommendations with Herron’s techniques for regulating caloric intake. The motivation for the combination of Bennett and Herron is to track and score various activities to make a recommendation including food to be consumed to reduce the shortfall (See Herron, Abstract).
Regarding claim 7, Bennett discloses and if so, automatically present an increase intake goal for each of the food categories whose intake value is less than an optimum intake value for that food category ([0246] “Thus, upon identifying an index plateau associated with a user, a “new food” recommendation may be provided to the user. In addition, the foods consumed in the user's meals may be combined in various ways to generate a meal recommendation to the user to try to increase the user's index above the plateau value. For example, a number (three, for example) of foods may be selected from the set of foods the user has consumed for the last number (thirty, for example) of breakfasts to form a new candidate meal.”)


Bennett does not explicitly disclose however Herron teaches wherein, after selection of a goal creation function by the user, the personal health platform is operable to determine if the remaining calories quantity is greater than zero ([0025] “The person may select a target caloric intake based on a weight management goal…… If the actual total caloric intake is greater than the total caloric expenditure a caloric surplus is actually created.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bennett’s techniques for performing nutritional analysis and recommendations with Herron’s techniques for regulating caloric intake. The motivation for the combination of Bennett and Herron is to track and score various activities to make a recommendation including food to be consumed to reduce the shortfall (See Herron, Abstract).
Regarding claim 8, Bennett does not explicitly disclose however Herron teaches wherein, after selection of a goal creation function by the user, the personal health platform is operable to automatically present a decrease goal for each of the food categories whose intake value is greater than an optimum intake value for that food category ([0028] “For example, if the desired number of up-adjustment calories is 480, chocolate brownies is the only favored food selected, and chocolate brownies have 200 calories each….If the recommendation includes three servings the total impact may be 600 calories and hence, 120 calories above the desired 480 calories. In this instance the best match may selected, where the best match is the recommendation that gets closest to the desired 480 calories. In this case since recommending two brownies gets within 80 calories of the desired 480 calories, and since recommending three brownies overshoots the desired 480 calories by 120 calories, the recommendation would be two brownies because it better matches the desired 480 calories.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bennett’s techniques for performing nutritional analysis and recommendations with Herron’s techniques for regulating caloric intake. The motivation for the combination of Bennett and Herron is to track and score various activities to make a recommendation including food to be consumed to reduce the shortfall (See Herron, Abstract).
Regarding claim 9, Bennett does not explicitly disclose however Herron teaches wherein, after selection of an increase goal creation function and a first of the food categories by the user, the personal health platform is operable to determine if the remaining calories quantity is greater than zero ([0028] “For example, if the desired number of up-adjustment calories is 480, chocolate brownies is the only favored food selected, and chocolate brownies have 200 calories each, then ….. If the recommendation includes three servings the total impact may be 600 calories and hence, 120 calories above the desired 480 calories.”)
and if not, automatically present a suggested replace goal that combines an intake increase in the first of the food categories with a matching intake decrease in a second of the food categories whose intake value is greater than an optimum intake value for the second of the food categories ([0057] “If the person has a fat intake shortfall, the method may recommend food item 7 over food item 1 to reduce or eliminate the fat intake shortfall. This can be determined by calculating a projected amount of the nutrient that will be consumed if the food in the food recommendation is consumed. The actual intake up to that point together with the projected intake would be compared to the target intake for the nutrient.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bennett’s techniques for performing nutritional analysis and recommendations with Herron’s techniques for regulating caloric intake. The motivation for the combination of Bennett and Herron is to track and score various activities to make a recommendation including food to be consumed to reduce the shortfall (See Herron, Abstract).
Regarding claim 10, Bennett discloses wherein the second of the food categories is selected by the user from a list of all of the food categories whose intake value is greater than the optimum intake value for that food category ([0346] “The user may select the bar, resulting in a display that shows the user which foods the user has consumed that contribute to the nutrient level. FIG. 36C shows an example of this display and shows a list of foods consumed by the user that include the nutrient (magnesium), sorted by the amount of the nutrient contained in the consumed food. If the user then selects the “try this” button on the top right of the screen in FIG. 36C, and the screen of FIG. 36D is displayed. FIG. 36D shows an example screen of new food recommendations with high amounts of the selected nutrient.”)
Regarding claim 11, Bennett discloses wherein the selection by the user of the one of the food categories as the subject for the increase intake goal comprises selection from the user interface of a food that belongs to the one of the food categories ([0245] “A user may also select a “new food” option via the user interface 112 of the user device 108 to be provided with a new food recommendation. In addition, the user may select a category of foods to view new food recommendations, such as fruits, vegetables, dairy, or any other food category.”)
Regarding claim 12, Bennett discloses a non-transitory computer-readable medium storing a personal health platform for promoting healthy choices to one or more users, wherein when executed by a processor the personal health platform ([0016] “Another aspect relates to a non-transitory computer readable medium storing computer-executable instructions that, when executed by at least one computer processor, causes a computer system to perform a method for assessing a person's diet.”)

generate a graphical user interface on the device that provides a series of digital prompts guiding a user to input personal characteristics of the user ([0109] “The first data port is configured to receive the second input data in response to a prompt provided to the user to identify one or more foods consumed at the one or more locations.” [0308] “Referring back to FIG. 7, the processor 105 receives a log call, indicating that the user wishes to enter a consumed food to the user interface (step 622)…… When the user begins typing in the consumed food in the field, auto-fill entries appear on the display, and the user may select from one of the auto-fill entries.”)
the personal characteristics including an intake value for a plurality of food categories ([0308] “The user inventory is a list of foods that the user has previously logged and may be stored on consumed foods database 106B in FIG. 1B. An example of a user inventory is shown in FIG. 17.” Also, see Fig, 17)
store a user profile for the user on the non-transitory computer-readable medium of the device ([0104] “The system includes a processing system including one or more computer processors, at least one non-transitory computer readable medium storing one or more electronic databases, and one or more communications port. The processing system is configured to receive data representative of one or more meals consumed by the person, each meal including a specified portion of one or more foods and determine a target nutritional profile associated with the person, the target nutritional profile including target levels for first and second nutrients.”)


Bennett does not explicitly disclose however Herron teaches the user profile including a remaining calories quantity derived from a difference between a sum of the intake values for each of the food categories and a predetermined optimum total caloric intake value for the user ([0024] “The process 100 includes the steps of selecting at least one favored food 102, determining a target caloric intake for a period 104, determining an amount of calories desired for a caloric up-adjustment 106….” [0021] “A caloric deficit, as used herein, is a difference between the target caloric intake and the actual caloric intake, if one exists. If a caloric deficit exists a person has not consumed as many calories as the regimen permits.”)
and, upon selection by the user of one of the food categories as a subject for an increase intake goal: generate and display a digital replace goal on the device if the intake value of the one of the categories exceeds an optimum intake value for the one of the categories or the remaining calories quantity is less than or equal to zero ([0058] “Alternately, a recommendation may be made where the calories are simply cut back to a point where the maximum level of the restricted nutrient, (or other ingredient or additive) is not exceeded. For example, if the person is on a restricted sodium diet but only has Buffalo wings as a favored food, a recommendation that could support three wings for a person not on a sodium restricted diet may be reduced to two wings for someone who is on a sodium restricted diet. This may occur if consuming three would cause the person to exceed their sodium intake for an allotment of time such as a day while consuming two would not.” [0050] “A recommendation of two beers and three wings may be presented.”)
and generate and store the increase intake goal on the non-transitory computer-readable medium of the device ([0073] “Furthermore, parts of the system can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system……For example, the data may be stored in a database at a remote location from the person seeking a recommendation…..”)
if the intake value of the one of the categories is less than the optimum intake value for the one of the categories ([0056] “It can be seen that food item 1 has 110 calories, but no fat. Food item 7 has 200 calories, and 12 grams of fat.” [0057] “If the person has a fat intake shortfall, the method may recommend food item 7 over food item 1 to reduce or eliminate the fat intake shortfall.”)
and the remaining calories quantity is less than or equal to zero ([0500] “In another example, the person has an average TDEE of 2600 and a target offset of −500 (a 500 calorie deficit)…”)
wherein an increase amount of the increase intake goal is limited to less than or equal to the smaller of the remaining calories quantity ([0029] “For example, if brownies and chocolate milk are selected, and the chocolate milk has 150 calories, then the recommendation would be a combination of two servings of chocolate milk having a total caloric impact of 300 calories, together with one serving of a brownie having a total caloric impact of 200 calories, for a total caloric impact of 500 calories.”)


Note: the amount of increase of calorie intake of 150 for another serving of chocolate milk is less than the 200 calories of a brownie.
and a difference between the optimum intake value minus the intake value of the one of the categories ([0016] “In an exemplary embodiment one may first determine a person's starting body fat percentage and a desired body fat percentage, where the difference represents an amount of body fat to be lost.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bennett’s techniques for performing nutritional analysis and recommendations with Herron’s techniques for regulating caloric intake. The motivation for the combination of Bennett and Herron is to track and score various activities to make a recommendation including food to be consumed to reduce the shortfall (See Herron, Abstract).
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 8.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 9.
Regarding claim 21, the limitations are rejected for the same reasons as stated above for claim 10.
Regarding claim 22, the limitations are rejected for the same reasons as stated above for claim 11.
Regarding claim 23, Bennett discloses generating a graphical user interface on the device that provides a series of digital prompts guiding a user to input personal characteristics of the user ([0109] “The first data port is configured to receive the second input data in response to a prompt provided to the user to identify one or more foods consumed at the one or more locations.” [0308] “Referring back to FIG. 7, the processor 105 receives a log call, indicating that the user wishes to enter a consumed food to the user interface (step 622)…… When the user begins typing in the consumed food in the field, auto-fill entries appear on the display, and the user may select from one of the auto-fill entries.”)
the personal characteristics including an intake value for a plurality of food categories ([0308] “The user inventory is a list of foods that the user has previously logged and may be stored on consumed foods database 106B in FIG. 1B. An example of a user inventory is shown in FIG. 17.” Also, see Fig, 17)
storing a user profile for the user on the non-transitory computer-readable medium of the device ([0104] “The system includes a processing system including one or more computer processors, at least one non-transitory computer readable medium storing one or more electronic databases, and one or more communications port. The processing system is configured to receive data representative of one or more meals consumed by the person, each meal including a specified portion of one or more foods and determine a target nutritional profile associated with the person, the target nutritional profile including target levels for first and second nutrients.”)


Bennett does not explicitly disclose however Herron teaches the user profile including a remaining calories quantity derived from a difference between a sum of the intake values for each of the food categories and a predetermined optimum total caloric intake value for the user ([0024] “The process 100 includes the steps of selecting at least one favored food 102, determining a target caloric intake for a period 104, determining an amount of calories desired for a caloric up-adjustment 106….” [0021] “A caloric deficit, as used herein, is a difference between the target caloric intake and the actual caloric intake, if one exists. If a caloric deficit exists a person has not consumed as many calories as the regimen permits.”)
and, upon selection by the user of one of the food categories as a subject for an increase intake goal: generating and displaying a digital replace goal on the device if the intake value of the one of the categories exceeds an optimum intake value for the one of the categories or the remaining calories quantity is less than or equal to zero ([0058] “Alternately, a recommendation may be made where the calories are simply cut back to a point where the maximum level of the restricted nutrient, (or other ingredient or additive) is not exceeded. For example, if the person is on a restricted sodium diet but only has Buffalo wings as a favored food, a recommendation that could support three wings for a person not on a sodium restricted diet may be reduced to two wings for someone who is on a sodium restricted diet. This may occur if consuming three would cause the person to exceed their sodium intake for an allotment of time such as a day while consuming two would not.” [0050] “A recommendation of two beers and three wings may be presented.”)
and generating and storing the increase intake goal on the non-transitory computer-readable medium of the device ([0073] “Furthermore, parts of the system can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system……For example, the data may be stored in a database at a remote location from the person seeking a recommendation…..”)
if the intake value of the one of the categories is less than the optimum intake value for the one of the categories ([0056] “It can be seen that food item 1 has 110 calories, but no fat. Food item 7 has 200 calories, and 12 grams of fat.” [0057] “If the person has a fat intake shortfall, the method may recommend food item 7 over food item 1 to reduce or eliminate the fat intake shortfall.”)
and the remaining calories quantity is less than or equal to zero ([0500] “In another example, the person has an average TDEE of 2600 and a target offset of −500 (a 500 calorie deficit)…”)
wherein an increase amount of the increase intake goal is limited to less than or equal to the smaller of the remaining calories quantity ([0029] “For example, if brownies and chocolate milk are selected, and the chocolate milk has 150 calories, then the recommendation would be a combination of two servings of chocolate milk having a total caloric impact of 300 calories, together with one serving of a brownie having a total caloric impact of 200 calories, for a total caloric impact of 500 calories.”)


Note: the amount of increase of calorie intake of 150 for another serving of chocolate milk is less than the 200 calories of a brownie.
and a difference between the optimum intake value minus the intake value of the one of the categories ([0016] “In an exemplary embodiment one may first determine a person's starting body fat percentage and a desired body fat percentage, where the difference represents an amount of body fat to be lost.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bennett’s techniques for performing nutritional analysis and recommendations with Herron’s techniques for regulating caloric intake. The motivation for the combination of Bennett and Herron is to track and score various activities to make a recommendation including food to be consumed to reduce the shortfall (See Herron, Abstract).
Regarding claim 28, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 29, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 30, the limitations are rejected for the same reasons as stated above for claim 8.
Regarding claim 31, the limitations are rejected for the same reasons as stated above for claim 9.
Regarding claim 32, the limitations are rejected for the same reasons as stated above for claim 10.
Regarding claim 33, the limitations are rejected for the same reasons as stated above for claim 11.

Claims 2-3, 13-14, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US20150194071A1) in view of Herron et al. (US20150025809A1) and further in view of Utter et al. (US20120313776A1). 
Regarding claim 2, Bennett discloses wherein the personal characteristics include a current performance value for one or more types of physical activity ([0281] “For example, the input may include a description of the exercise, an activity level associated with the exercise, and a length of time that the exercise was performed.”)
and upon selection by the user of one of the types of physical activity or social activity as a subject for an increase performance goal, generating the increase performance goal indicating a quantity of more time the user would like to spend performing the one of the types than the current performance value for the one of the types ([0281] “At step 482, the processor 105 receives an input identifying a performed exercise from the user. For example, the input may include a description of the exercise, an activity level associated with the exercise, and a length of time that the exercise was performed.” [0282] “For example, target exercise levels may include three hours of medium intensity weight training a week, two hours of high intensity cardiovascular training a week, half an hour of low intensity cardiovascular training a day, one hour of yoga a week, etc.”)

Bennett in view of Herron does not explicitly disclose however Utter teaches and one or more types of 98social activity ([0112] “Health and wellness evaluator 1702 is configured to acquire data representing acquired parameters describing the various aspects of health and wellness of a user, including, but not limited to, nutrition-related characteristics, sleep-related characteristics, movement-related characteristics, environmental characteristics, social-related characteristics, among others.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bennett’s techniques for performing nutritional analysis and recommendations and Herron’s techniques for regulating caloric intake with Utter’s techniques for wellness management. The motivation for the combination of Bennett, Herron, and Utter is to track and score various activities to help the user reach their wellness goals (See Utter, Background).
Regarding claim 3, Bennett in view of Herron does not explicitly disclose however Utter teaches wherein the personal health platform is operable to calculate a nutrition score based on the intake values of each of the food categories ([0101] “Score generator 1522 can include an activity-sleep-nutrition (“A/S/N”) score generator 1540 configured to calculate one or more scores based on activity, sleep, nutrition-intake or any other aspect of health and wellness for a user, and a context score generator 1540 configured to calculate one or more scores based on the environment and/or social interactions (or proximities) between a user and other people.” [0111] “In some embodiments, nutrition parameters 1714 can be stored as nutrition parameter data 1713. Types of consumable materials include unprocessed foods and drink, such as fruits, vegetables, unprocessed meats, water, etc., and processed foods and drink, such as restaurant meals, processed and packaged foods, etc.”)
and automatically recalculate the nutrition score upon completion of the increase intake goal based on a completion percentage of the increase intake goal ([0115] “The overall score is indicative of an ability of a user to achieve a targeted level of health and wellness and can represent the user's progress, for example, on a daily basis in meeting a target score. The overall score can be express as a percentage of the target score, such as 71% with 100 points set as the target score.” [0102] “FIG. 15B depicts an example of a flow to modify a target score to enhance a general health and wellness of a user, according to some examples. …… (e.g., a score can represent a user's ability to attain a targeted goal for one aspect of health and wellness, such as sleep, nutrition, etc.). ……At 1558, once requirements are met to change the methods of calculating a target score, the new target score is dynamically changed at 1560 based on the user's progress or continued progress.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bennett’s techniques for performing nutritional analysis and recommendations and Herron’s techniques for regulating caloric intake with Utter’s techniques for wellness management. The motivation for the combination of Bennett and Utter is to track and score various activities to help the user reach their wellness goals (See Utter, Background).
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 24, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 25, the limitations are rejected for the same reasons as stated above for claim 3.
Claims 4, 15, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US20150194071A1) in view of Herron et al. (US20150025809A1), Utter et al. (US20120313776A1), and further in view of Solari (US20180233223A1). 
Regarding claim 4, Bennett in view of Herron and Utter does not explicitly disclose however Solari teaches wherein the automatic recalculating comprises determining a result of the completion percentage multiplied by the increase amount of the increase intake goal, increasing the intake value of the one of the food categories by the result, and recalculating the nutrition score using the increased intake value ([0276] “In one such embodiment, a nutritional health score determination system includes a caloric intake range calculation module configured to calculate a caloric intake range for a user by multiplying a standard caloric intake range by a calorie multiplier determined, at least in part, by a characteristic of the user, a consumable input module configured to cause at least one display device to display a consumable entry control to enable the user to specify at least one consumable and at least one amount for said at least one consumable, a nutrient health score calculation module configured to calculate a nutrient health score for each of a plurality of nutrients….” [0030] “For example, if an individual indicates that he or she is athletic with a relatively high amount of athletic activity, the system may adjust the carbohydrate nutrient range upward to account for the individual's need for additional carbohydrates.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bennett’s techniques for performing nutritional analysis and recommendations, Herron’s techniques for regulating caloric intake, and Utter’s techniques for wellness management with Solari’s techniques for calculating a nutritional score. The motivation for the combination of Bennett, Herron, Utter, and Solari is to track and score various activities to ensure that that consumed nutrients are within a healthy range for a given time period (See Solari, Background).
Regarding claim 15, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 26, the limitations are rejected for the same reasons as stated above for claim 4.
Claims 5, 16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US20150194071A1) in view of Herron et al. (US20150025809A1), Utter et al. (US20120313776A1), Solari (US20180233223A1), Block et al. (US20120089909A1), and further in view of Farmer (Methods for Measuring and Monitoring Medication Regimen Adherence in Clinical Trials and Clinical Practice). 
Regarding claim 5, Bennett discloses wherein the increase intake goal includes a duration that defines when the increase intake goal ends ([0198] “The target is determined for each nutrient in a set of target nutrients. The target profile includes target nutrient levels, which are target amounts of nutrients to be consumed over a time period (e.g., over a day, a week, a month, or any other suitable time period).”)

Bennett in view of Herron, Utter, and Solari does not explicitly disclose however Block teaches and a frequency that defines how many times compliance with the increase intake goal is checked during the duration ([0050] “With the long-term goal defined and the items ranked, an iterative process begins whereby a weekly (or other incremental) goal is set. Generally, using a set number of items from the user input, the system takes the highest-ranked item, makes the smallest incremental change to the input value that is associated with it (e.g., frequency or quantity), and checks how that incremental change affects the total value (step 76).”)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bennett’s techniques for performing nutritional analysis and recommendations, Herron’s techniques for regulating caloric intake, Utter’s techniques for wellness management, and Solari’s techniques for calculating a nutritional score with Block’s techniques for goal management. The motivation for the combination of Bennett, Herron, Utter, Solari, and Block is to help a person set realistic goals to achieve and maintain a healthy lifestyle (See Block, Background).

Bennett in view of Herron, Utter, Solari, and Block does not explicitly disclose however Farmer teaches and further wherein the completion percentage is equal to a number of times the user indicated compliance with the increase intake goal divided by an amount of times compliance with the increase intake goal was checked during the duration ([pg. 1081] “This provides the amount of medication used by the patient during this time period. The amount used is then divided by the expected amount and multiplied by 100 to determine the percentage of compliance.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Bennett’s techniques for performing nutritional analysis and recommendations, Herron’s techniques for regulating caloric intake, Utter’s techniques for wellness management, Solari’s techniques for calculating a nutritional score, and Block’s techniques for goal management with Farmer’s techniques to calculate completion based on compliance. The motivation for the combination of Bennett, Herron, Utter, Solari, Block, and Farmer is to identify noncompliance and ensure the current regimen is being adhered to (See Farmer, Abstract).
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 27, the limitations are rejected for the same reasons as stated above for claim 5.

Response to Arguments
The arguments filed on 28 September 2022 have been considered, but are not fully persuasive.
Regarding the drawings, applicant has amended the specification and as well as pointed to support for the reference characters. Therefore, the drawing objection has been withdrawn.
Regarding the 101 rejection, the applicant argues on pages 13 to the top of page 14 that under Step 2A Prong 1, in regards to the mathematical relationships aspect, this case is similar to Example 39 of the Subject Matter Eligibility Examples issued January 7, 2019. Specifically, like in Example 39, the presently claimed invention does not recite any mathematical relationships, formulas, or calculations. Instead, while some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Regarding methods of organizing human activity, applicant asserts that this case is similar to the differences between Claims 1 and 2 of Example 37 of the Subject Matter Eligibility Examples issued January 7, 2019. In particular, in Claim 2 of Example 37 the limitation from Claim 1 was changed from "determining, by a processor, the amount of use of each icon over a predetermined period of time" to "determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time." Applicant states that Claim 2 of Example 37 does not merely claim a processor that performs the claimed actions like in Claim 1, but rather the claimed actions themselves require accessing a computer memory which cannot practically be performed in the human mind. Similarly, applicant states, in light of the above amendments, the claimed limitations cannot practically be performed by a person or in the human mind because the actions themselves require accessing a computer memory and/or generating a computer program/interface. Applicant submits that like in Claim 2 of Example 37, the presently claimed limitations cannot practically be performed in the mind at least because they require generating a GUI and/or digital replace goal on the device and storing a user profile and an increase intake goal on the non-transitory computer-readable medium of the device.

Examiner respectfully disagrees with the applicant’s arguments. In regards to mathematical relationships & calculations, examiner asserts that the present claims are not similar to Example 39. One of the main differences between the present claims and Example 39 is the fact that Example 39 is specifically directed to training a neural network for facial detection. Applicant’s claims do not recite use of any machine learning algorithm. Instead, the construction of the claims positively discloses performing mathematical operations such as deriving remaining calories and determining an increase amount of the increase intake goal based on a difference between the optimum intake value minus the intake value of the one of the categories. Furthermore, the specification supports the examiners interpretation by disclosing in multiple locations performance of mathematical calculations or relationships. Regarding methods of organizing human activity, examiner asserts that the applicant has a broad understanding of Example 37 and the present claims are not similar because they merely use computer components such as a processor, non-transitory computer-readable medium, and display to perform the limitations. As the applicant has stated, Example 37 specifically recites the claimed active step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed by a human, at least because it requires a processor accessing computer memory indicative of application usage. Specifically, the “determining step” in claim 2 of Example 37 now requires action by a processor that cannot be practically applied in the mind. Applicant’s present claims recite no such active steps and at a high level disclose that a GUI is being generated, data is being stored, and digital prompts are being provided on an interface.

On pages 14 to 16 the applicant argues that under Step 2A Prong 2, the claims are again similar to Example 37. Applicant describes how Example 37 was integrated into a practical application and asserts that the claims do not attempt to cover all manners of enabling the generation of health goals, but rather recite a specific manner including generating and displaying a digital replace goal on the device if the
intake value of the one of the categories exceeds an optimum intake value for the one of the categories or the remaining calories quantity is less than or equal to zero, and generating and storing the increase intake goal on the non-transitory computer-readable medium of the device if the intake value of the one of the categories is less than the optimum intake value for the one of the categories and the remaining calories quantity is less than or equal to zero. In other words, the claims recite the specific manner of automatically substituting replace goals for user suggested increase goals that would result in an imbalance of the increased food/activity. Applicant states that like in example 37, this presently claimed manner of substituting increase goals with replace goals provides a specific improvement over prior art systems because it does not blindly either allow or reject user-requested goals that would result in an imbalance, but rather automatically suggests a "compromise" to the user in the form of the replace goal. Applicant concludes by stating that the claims are eligible because they integrate the abstract idea into a practical application that provides a specific improvement over prior systems, resulting in an improved user nutrition status evaluation system. Applicant requests the withdrawal of the 101 rejection.

Examiner respectfully disagrees with the applicant’s argument. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm (i.e. solving a technically based problem), the claimed invention purports to provide a personal health system for promoting healthy choices to one or more users. The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). Examiner points out that the claimed limitations have no indication in the specification that the operations recited invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (fed Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”). An improvement in the abstract idea itself is not an improvement to computer technology. To show an involvement of a computer assists in improving technology, the claims must recite details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient.  For instance, in Finjan, Inc. v. Blue Coat Systems the courts found that the claims were “directed to a non-abstract improvement in computer functionality…” (MPEP 2106.04(d)). The present invention neither improves a computer functionality nor solves a technological problem. Therefore, the 101 rejection is maintained.
Regarding the 102 and 103 rejection, applicant’s arguments in regards to 1) a user profile including a remaining calories quantity derived from a difference between a sum of the intake values for each of the food categories and a predetermined optimum total caloric intake value for the user; 2) upon selection by the user of one of the food categories as a subject for an increase intake goal, generate and display a digital replace goal on the device if the intake value of the one of the categories exceeds an optimum intake value for the one of the categories or the remaining calories quantity is less than or equal to zero; or 3) wherein an increase amount of the increase intake goal is limited to less than or equal to the smaller of the remaining calories quantity and a difference between the optimum intake value minus the intake value of the one of the categories have been considered but are moot since they do not apply to the newly cited reference.



Prior Art Cited but Not Relied Upon

US20180233064A1:
This reference is relevant since it discloses a nutrition scoring system for a particular user.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626